Citation Nr: 0126029	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  00-19 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including as secondary to service-connected hypertensive 
heart disease.

2.  Entitlement to service connection for chronic renal 
failure, including as secondary to service-connected 
hypertensive heart disease.

3.  Entitlement to an increased rating for service-connected 
hypertensive heart disease, currently evaluated as 30 percent 
disabling.

4.  Entitlement to total disability rating based on 
individual unemployability (TDIU rating).

5.  Entitlement to special monthly compensation based on need 
for regular aid and attendance or by reason of being 
housebound due to service-connected disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1999 RO rating decision that denied 
service connection for diabetes and chronic renal failure, 
claimed as secondary to service-connected hypertensive heart 
disease; that denied a claim for an increase in a 30 percent 
rating for hypertensive heart disease; that denied a TDIU 
rating; and that denied special monthly compensation based on 
need for regular aid or attendance or being housebound by 
reason of service-connected disability.

The RO had previously denied service connection for diabetes 
and chronic renal failure as secondary to service-connected 
hypertension in an October 1995 decision.  The veteran did 
not perfect an appeal of that decision, and it became final.  
The veteran has since submitted additional medical evidence 
on the etiological of his diabetes and renal disease.  In its 
August 1999 decision, the RO determined that new and material 
evidence had been submitted to reopen that claim, and the 
Board agrees with that determination.  Thus, the service 
connection claims for diabetes and chronic renal failure will 
be reviewed on a de novo basis.  See 38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (2000); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

The present Board decision addresses the issues of service 
connection for diabetes and chronic renal failure.  The 
remaining issues are the subject of the remand at the end of 
the Board decision.


FINDINGS OF FACT


1.  The veteran has Type 2 diabetes mellitus which was first 
manifest a number of years after service; on a presumptive 
basis, this disease is due to herbicide (e.g., Agent Orange) 
exposure while serving in Vietnam.

2  The veteran's chronic renal failure began many years after 
service and was caused by his diabetes mellitus (which is 
service-connected by the present Board decision) and by his 
service-connected hypertension/hypertensive heart disease.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 1116 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001). 

2.  Chronic renal failure is proximately due to or the result 
of an established service-connected condition.  38 C.F.R. § 
3.310 (2001).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Army for more than 
20 years, from October 1950 to October 1973.  During his 
active service, he spent time in the Republic of Vietnam 
during the Vietnam War between August 1965 and March 1968.  
Service medical records note hypertension but do not show 
diabetes or a kidney disorder.

Effective in November 1973, immediately following separation 
from active service, service connection and a 10 percent 
rating were granted for hypertension.   

There is no medical evidence of diabetes or a kidney disorder 
for a number of years after service.

The veteran was hospitalized in March 1985 at a VA medical 
facility because of poorly controlled hypertension and 
diabetes mellitus.  A three-year history of diabetes was 
reported.  An April 1985 VA physical examination indicated 
that the veteran had Type II diabetes mellitus with distal 
peripheral neuropathy and arterial hypertension.  Medical 
records and other records (including from the Social Security 
Administration), dated from the 1980s to the 1990s, note 
various ailments including hypertension and diabetes.

The veteran was hospitalized at a VA facility in August 1993 
as a result of poorly controlled hypertension and diabetes.  
History included having been diagnosed with nephrotic 
syndrome since at least 1990, and having had renal failure 
for the past five years.  Final hospital diagnoses included 
Type II diabetes mellitus with retinopathy, polyneuropathy, 
and nephrotic syndrome; arterial hypertension; and chronic 
renal failure.

The veteran was admitted to a VA hospital in November 1994 
because of chronic renal insufficiency.  It was felt that the 
renal failure was secondary to underlying diabetes.  Blood 
pressure at that time was 170/90.  He commenced dialysis in 
January 1995.  

The veteran underwent a VA examination in October 1995.  It 
was noted that he was undergoing dialysis three times per 
week.  The examining VA physician stated that the veteran's 
end-stage renal disease "of course is one of the 
complications of hypertension."  The heart was not enlarged 
and an electrocardiogram showed abnormalities suggesting 
organic heart disease secondary to hypertension.  Blood 
pressure readings on examination were 125/60, 140/60, and 
130/60.  It was also noted that the veteran was diabetic by 
history, and that diabetes was "imposed by the service 
connected hypertension and resultant renal disease."  The 
diagnoses were arterial hypertension that was at present 
reasonably well controlled, end-stage renal disease secondary 
to hypertension, and hypertensive cardiac disease secondary 
to hypertension.  

In a March 1996 decision, the RO recharacterized the service-
connected hypertension as hypertensive heart disease, and an 
increased rating of 30 percent was assigned.

In a September 1997 VA medical record referring the veteran 
to a social worker, it was mentioned that he had severe 
degenerative joint disease of the knees, end-stage renal 
disease due to hypertension, and diabetes.

In and after February 1998, the veteran applied to reopen 
claims for service connection for chronic renal failure and 
diabetes, and he also claimed an increased rating for his 
service-connected hypertensive heart disease, a TDIU rating, 
and special monthly compensation based on the need for 
regular aid and attendance or by being housebound as a result 
of service-connected disability.

The veteran was hospitalized in April 1999 in connection with 
an evaluation of a revision of a left upper extremity 
fistula.  It was also noted he had Type II diabetes diagnosed 
in the 1980s, hypertension, and end-stage renal disease 
secondary to diabetes and hypertension.  Cardiovascular 
examination revealed a regular rate and rhythm with III/VI 
systolic ejection murmur.  His blood pressure reading at that 
time was 160/54.

A June 1999 VA medical record relates that the veteran's end-
stage renal disease (renal failure) was most possibly caused 
by diabetic nephropathy and hypertension.  It was opined that 
the veterans diabetes and hypertension are the cause of his 
renal failure, with diabetes being the major etiology.

According to a September 1999 note from a private physician 
with Wake Nephrology Associates, the veteran had end-stage 
renal disease that was secondary to arterionephrosclerosis as 
a consequence of hypertensive cardiovascular disease detected 
during military service.

A December 1999 statement from a nephrologist at Fresenius 
Medical Care notes that treatment had been provided to the 
veteran for his kidney problem since 1995.  It was stated 
that the primary cause of the veteran's renal failure was 
Type II diabetes mellitus.

The veteran underwent a VA examination in February 2000.  He 
gave a history of hypertension since 1972, Type 2 diabetes 
since 1976, and subsequent kidney problems for which he had 
received dialysis since 1995.  Current examination showed his 
blood pressure was 200/90 on three measurements.  Fundi 
examination revealed hypertensive changes, but no significant 
diabetic retinopathy.  Cardiac examination was grossly 
normal.  Diagnoses included end-stage renal disease secondary 
to Type 2 diabetes mellitus; and hypertensive cardiovascular 
disease.  Asked to comment on the etiology of the veteran's 
end-stage renal disease, the examining VA physician wrote 
that "while the major cause of his end stage renal disease 
is more likely than not most related to his diabetes 
mellitus, there can be no doubt that the hypertensive 
cardiovascular disease has aggravated the kidney disease to 
an indeterminate amount.  For that reason, it is more likely 
than not that the end stage renal disease has been aggravated 
by the patient's service-connected hypertension and 
hypertensive cardiovascular disease.  However, there is no 
way of ascertaining to what degree without resorting to pure 
speculation."

The veteran's attending private nephrologist, Dr. J. Caulie 
Gunnells, at Fresenius Medical Care, wrote in August 2000 
that the veteran had been undergoing dialysis since 1995.  It 
was stated that the primary cause of end-stage renal disease 
was 30-year old Type II diabetes mellitus.  It was also 
stated the veteran had hypertension for 30 years.  A February 
2001 letter from Dr. Michael Monahan, also of Fresenius 
Medical Care, is basically to the same effect.

The veteran testified in April 2001 at a videoconference 
hearing before the Board.  In pertinent part, it was argued 
that service-connected hypertension led to diabetes and 
chronic renal failure.

II.  Analysis

The veteran claims service connection, including secondary 
service connection, for diabetes mellitus and chronic renal 
failure.  Through discussions in correspondence, the rating 
decisions, statement of the case, and supplemental statements 
of the case, the veteran has been notified of the evidence 
needed to substantiate these claims.  Medical records have 
been obtained, the veteran has been provided a VA 
examination, and he has had a personal hearing.  The Board is 
satisfied that the facts relevant to these claims have been 
properly developed.  The notice and duty to assist provisions 
of the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001) (Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000)); 66 Fed. Reg. 
45,620, 45,630 (2001) (to be codified at 38 C.F.R. § 3.159).

Service connection may be established for a disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, including diabetes mellitus and renal 
disease, which are manifest to a compensable degree within 
the year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

In the case of a veteran who served in the Republic of 
Vietnam during the Vietnam era, service connection will be 
presumed for certain diseases which become manifest to a 
compensable degree after service, based on exposure during 
such Vietnam service to certain herbicide agents (e.g., Agent 
Orange).  If the veteran has one of the listed Agent Orange 
presumptive diseases, herbicide exposure in Vietnam is 
presumed.  Added to the list of such presumptive diseases, 
effective July 9, 2001, is Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes).  The 
presumptive period for diabetes mellitus under the Agent 
Orange provisions is any time after service.  The presumption 
of service connection may be rebutted by affirmative evidence 
to the contrary.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e); 66 Fed. Reg. 23166 (2001).  

Secondary service connection may be established for 
disability that is proximately due to or as a result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
Secondary service connection includes instances in which an 
established service-connected disorder aggravates (leads to 
an additional increment of disability) of another disorder.  
In those circumstances, compensation is allowable for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

A.  Diabetes mellitus

While the veteran has argued that secondary service 
connection is warranted for diabetes (as being due to his 
service-connected hypertension/hypertensive heart disease), 
the Board finds that direct service connection is warranted 
on a presumptive basis.  Diabetes was not shown in service or 
for several years later.  However, the veteran served in 
Vietnam, and his Type II diabetes mellitus was recently added 
to the list of diseases subject to presumptive service 
connection based on herbicide (e.g., Agent Orange) exposure 
in Vietnam.  This presumption applies to his case, and there 
is no affirmative evidence to rebut the presumption.

The Board concludes that the veteran's diabetes is 
attributable to service based on herbicide (e.g., Agent 
Orange) exposure while serving in Vietnam, and service 
connection for diabetes is therefore warranted.

B. Chronic renal failure

The veteran's chronic renal failure was first manifest a 
number of years after service, and there is no basis for 
direct service connection.  The veteran maintains that 
secondary service connection, under 38 C.F.R. § 3.310, is 
warranted from the kidney condition, on the basis that it is 
due to service-connected hypertension/hypertensive heart 
disease.  Pursuant to the present Board decision, diabetes 
mellitus is also service connection, and thus consideration 
must be given to whether the service-connected diabetes led 
to the kidney condition.

The record includes several medical statements expressing the 
opinion that the veteran's renal disease is etiologically 
related to his hypertension, etiologically related to his 
diabetes, or etiologically related to both hypertension and 
diabetes.  Most of the medical statements emphasize diabetes 
as the cause of the kidney problem, although there is also 
considerable medical support for hypertension being a 
proximate cause of the kidney condition.  In any event, 
pursuant to the present Board decision, the veteran is now 
considered service connected for both diabetes and 
hypertension, and there is no doubt that these conditions, 
individually or in combination, led to the chronic renal 
failure.  The Board concludes that chronic renal failure is 
proximately due to or the result of an established service-
connected condition.  Thus secondary service connection for 
chronic renal failure is warranted.


ORDER

Service connection for diabetes mellitus is granted.  

Secondary service connection for chronic renal failure is 
granted.  





REMAND

The remaining issues on appeal are entitlement to an increase 
in a 30 percent rating for hypertensive heart disease, 
entitlement to a TDIU rating, and entitlement to special 
monthly compensation based on a need for regular aid and 
attendance or being housebound due to service-connected 
disability.  

With regard to the issue of an increased rating for 
hypertensive heart disease, the Board finds the medical 
evidence of record is inadequate for rating purposes, and 
there is a further VA duty to assist the veteran in 
developing this claim.  38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (2001) (to be codified at 
38 C.F.R. § 3.159).  The veteran's hypertensive heart disease 
is rated under the criteria of 38 C.F.R. § 4.104, Diagnostic 
Code 7007.  A rating under this code requires information as 
to metabolic equivalents (METS) and a number of other 
specific findings which are not addressed in the recent 
medical records.  Accordingly, a more thorough VA examination 
on this disability is warranted.  Any recent medical records 
on this condition should also be secured.

As to the claims for a TDIU rating, and for special monthly 
compensation based on a need for regular aid and attendance 
or being housebound, the outcome may depend on the ratings 
which the RO will assign for service-connected diabetes and 
chronic renal failure.  The RO must review these claims after 
it rates the service-connected diabetes and chronic renal 
failure.

Accordingly, these issues are remanded to the RO for the 
following:

1.  The RO should have the veteran 
identify (names and locations) all 
medical providers who have treated him 
for a heart condition during and since 
2000.  The RO should then obtain copies 
of related medical records which are 
not already on file.

2.  The RO should have the veteran 
undergo a VA examination to determine 
the severity of his service-connected 
hypertensive heart disease.  The claims 
folder should be provided to and 
reviewed by the doctor in conjunction 
with the examination.  The RO should 
provide the doctor with complete 
information as to the rating criteria 
set forth in 38 C.F.R. § 4.104, Note 2, 
and Diagnostic Code 7007.  All special 
tests for evaluating hypertensive heart 
disease under these rating criteria 
should be performed, and all findings 
for evaluating the condition under 
these rating criteria should be set 
forth in detail (METS, etc.).

3.  The RO should then review the claim 
for an increased rating for 
hypertensive heart disease.  The RO 
should also review the appellate issues 
of entitlement to a TDIU rating and 
entitlement to special monthly 
compensation based on a need for 
regular aid and attendance or being 
housebound (consideration of these 
issues should follow RO rating action 
which evaluates the service-connected 
diabetes and chronic renal failure).  
If the claims on appeal are denied, the 
veteran and his representative should 
be issued a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

On remand, the veteran may submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals


 



